EXHIBIT 10.5

Hub Group, Inc.

Description of Executive Officer Cash Compensation

For 2015

Annual Cash Compensation

Base Salary

Set forth below are the 2015 base salaries of the Chief Executive Officer and
each of the four most highly compensated executive officers in 2014.  The
Company considers various factors in assigning executive officers to specific
salary ranges, including job content, level of responsibility, accountability,
and the competitive compensation market.  On an annual basis, all executive
officers’ salaries are reviewed and adjusted to reflect individual performance
and position within their respective ranges.

Bonus Plan

Executive officers are eligible for annual performance-based awards under the
Company’s bonus plan, as are all salaried employees.  For 2014, goals were
weighted upon achievement of targeted levels of earnings per share and, for some
executives, upon achievement of personal goals.  The goals for 2015 will also be
similarly weighted.

Restricted Stock

The Company makes periodic grants of restricted stock to executive
officers.  The grants of restricted stock made in early 2015 vest in equal
installments over a five year period beginning a year from the grant date.  

 

 

David P. Yeager

Chairman and Chief Executive Officer

 

 

 

Base

2015

 

$714,563

Mark A. Yeager

Vice Chairman, President and Chief Operating Officer

 

 

 

Base

2015

 

$581,950

Terri A. Pizzuto

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

Base

2015

 

$420,050

James J. Damman

President – Mode Transportation

 

 

 

Base

2015

 

$372,376

Donald G. Maltby*

Chief Strategy Officer

 

 

 

Base

2015

 

$334,750

*Donald Maltby retired as of January 15, 2015 and is no longer an employee of
Hub Group, Inc.